DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 3, 11 and 18 are objected to because of the following informalities:  
As to claim 3, in line 15, “the flow path” should be amended to read “the fluid 
As to claim 11, in line 16, “the flow path” should be amended to read “the fluid 
As to claim 18, in line 6, “the flow path” should be amended to read “the fluid.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18, the recitation of “the snap dome” in line 7 is unclear because there are two different snap domes mentioned earlier and it is not apparent which one line 7 is intended to refer to (a similar rejection was made in the previous office action and while the applicant did amend claims 17 second snap dome, the wording in line 7 claim 18 is still unclear because it could be referring to either snap dome mentioned previously). The examiner recommends amending every instance of the claim to refer to either a first snap dome or second snap dome.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8-10, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty (US 2004/0127844 A1, cited previously) in view of Marggi (US 2011/0152825 A1).
As to claim 1, Flaherty discloses a low medicament sensor (230; Figs. 3-4) for a medicament delivery device (10) having a reservoir (30), a pump (dispenser 40), and a fluid path (210) therebetween for medicament (see Figs. 3-4, para 0034; the examiner points out however that the limitations of the sensor being “for” a medicament delivery device merely refers to an intended use of the sensor and that the medicament delivery device in this instance is not positively recited), comprising: a switch (either of leads 232, 234; Figs. 3-4, also see para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially in contact with the switch (the claim does not establish what it considers “initially” – therefore the examiner is interpreting an initial timeframe to be when the diaphragm is in a position seen in Fig. 4); in fluid communication with the fluid path (Figs. 3-4); and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure (see Fig. 3, para 0051; the examiner understands that the diaphragm moves/snaps to an unexpanded position when there is no occlusion present, i.e. when pressure is lower compared to when an occlusion is present).
Flaherty is silent to wherein the snap dome comprises a bi-stable element.
This snap-action disk can assume two positions with respect to the axial direction.  As long as pressure does not load the snap-action disk, or as long as the pressure on the snap-action disk does not exceed a certain threshold pressure, the snap-action disk is in a first, stable position.  However, if the pressure in the hydraulic reservoir exceeds the threshold pressure, the snap-action disk jumps into a metastable, second defined position in which it is displaced in the distal direction by a certain, relatively small amount compared to the first position”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty by replacing the diaphragm 220 with a snap-action disk (snap-action disk being interpreted as a “snap dome”) as taught by Marggi. One having ordinary skill in the art would have seen this as a simple substitution of one known type of reversibly deforming means for another, which both can be used in order to determine pressure within a fluid path (see para 0009, 0044, 0048, 0053 of Marggi).

As to claim 2, Flaherty in view of Marggi teaches the sensor according to claim 1 as described above. Flaherty further discloses wherein the snap dome is disposed within the fluid path (Figs. 3-4).
As to claim 5, Flaherty in view of Marggi teaches the sensor according to claim 1 as described above. Flaherty further discloses wherein: the switch comprises an electrical switch (leads 232, 234 comprising an electrical switch, however also see para 0054 disclosing different types of electrical switches) in communication with a controller (microcontroller 50) of the device (para 0055); and the snap dome comprises conductive material (“conductive coating 236 on the second surface 224 of the diaphragm 220”– see para 0054), but is silent to the material being metal. Marggi however discloses that the snap-action disk can be metal (see para 0045). It would have been further obvious to one having ordinary skill in the art, if modifying Flaherty as described in the rejection of claim 1, to make it so the snap dome comprises conductive metal. One would have been motivated to do so in order make it so the snap dome is conductive (see para 0045, 0048 of Marggi).
As to claim 8, Flaherty in view of Marggi teaches the sensor according to claim 1 as described above. Flaherty further discloses wherein: the switch comprises an electrical switch (see para 0054) in communication with a controller (microcontroller 50 and/or remote control device 100) of the device (see para 0037, 0049, and 0053-0055); the snap dome is disposed within the fluid path (Figs. 3-4); and 

As to claim 9, Flaherty discloses a medicament delivery device (10), comprising: a reservoir (30) for storing medicament (para 0045); 16a pump (dispenser 40); a fluid path for the medicament fluidly connecting the reservoir and the pump (see para 0034; Flaherty teaches its “flow path 210” including reservoir 30 and dispenser 40 however the fluid path for the purposes of claim interpretation is being interpreted as all parts between reservoir 30 and a patient (except dispenser 40) which fluid passes through); a switch (either of leads 232, 234; see Figs. 3-4 as well as para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially in contact with the switch (the claim does not establish what it considers “initially” – therefore the examiner is interpreting an initial timeframe to be when the diaphragm is in a position seen in Fig. 4); in fluid communication with the fluid path (Figs. 3, 4); and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure (see Fig. 3, para 0051; the examiner understands that the diaphragm moves/snaps to an unexpanded position when there is no occlusion present, i.e. when pressure is lower compared to when an occlusion is present).
Flaherty is silent to wherein the snap dome comprises a bi-stable element.
Marggi discloses a snap dome (snap-action disk 246) comprising a bi-stable element (see para 0044 – “This snap-action disk can assume two positions with respect to the axial direction.  As long as pressure does not load the snap-action disk, or as long as the pressure on the snap-action disk does not exceed a certain threshold pressure, the snap-action disk is in a first, stable position.  However, if the pressure in the hydraulic reservoir exceeds the threshold pressure, the snap-action disk jumps into a metastable, second defined position in which it is displaced in the distal direction by a certain, relatively small amount compared to the first position”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty by replacing the diaphragm 220 with a snap-action disk (snap-action disk being interpreted as a “snap dome”) as taught by Marggi. One having ordinary skill in the art would have seen this as a simple substitution of one known type of reversibly deforming means for another, which both can be used in order to determine pressure within a fluid path (see para 0009, 0044, 0048, 0053 of Marggi).

As to claim 13, Flaherty in view of Marggi teaches the device according to claim 9 as described above. Flaherty further discloses a controller (microcontroller 50), wherein: the switch comprises an electrical switch (leads 232, 234 comprising an electrical switch, however also see para 0054 disclosing different types of electrical switches) in communication with the controller (microcontroller 50) (para 0055); and the snap dome comprises conductive material (“conductive coating 236 on the second surface 224 of the diaphragm 220”– see para 0054), but is silent to the material being metal. Marggi however discloses that the snap-action disk can be metal (see para 0045). It would have been further obvious to one having ordinary skill in the art, if modifying Flaherty as described in the rejection of claim 1, to make it so the snap dome comprises conductive metal. One would have been motivated to do so in order make it so the snap dome is conductive (see para 0045, 0048 of Marggi).
As to claim 16, Flaherty in view of Marggi teaches the device according to claim 9 as described above Flaherty further discloses wherein the switch comprises an electrical switch (para 0015, 0054) in communication with a controller (microcontroller 50) of the device (para 0055); the snap dome is disposed within the fluid path (Figs. 3-4) and 18the snap dome is sealed to the fluid path with an electrically conductive membrane (conductive coating 236) to provide electrical contact of the snap dome with the electrical switch (see para 0054).

As to claim 19, Flaherty discloses an occlusion sensor (230; Figs. 2-4) for a medicament delivery device (10) having a pump (dispenser 40), a medicament delivery cannula (see para 0046), and a medicament delivery fluid path for medicament fluidly connecting the pump and the cannula (the examiner is interpreting the medicament delivery fluid path to be any and all parts that fluid flows through from the dispenser 40 to the cannula – see Fig. 2, para 0034, 0035), the sensor comprising: a switch (leads 232, 234; however also see para 0054 which teaches how different types of switches can be used); and a snap dome (diaphragm 220) that is: initially out of contact with the switch (the examiner is interpreting an initial condition to be that shown in Fig. 3 during “normal flow” when diaphragm 220 is not expanded – see para 0051); in fluid communication with the medicament delivery During an occluded flow condition (downstream occlusion), the diaphragm 220 expands fully into the chamber, as illustrated in FIG. 4, for more than the predetermined period” – i.e. the diaphragm expands to contact the switch and close the circuit of 230 when pressure is increased relative to a normal pressure).
Flaherty is silent to wherein the snap dome comprises a bi-stable element.
Marggi discloses a snap dome (snap-action disk 246) comprising a bi-stable element (see para 0044 – “This snap-action disk can assume two positions with respect to the axial direction.  As long as pressure does not load the snap-action disk, or as long as the pressure on the snap-action disk does not exceed a certain threshold pressure, the snap-action disk is in a first, stable position.  However, if the pressure in the hydraulic reservoir exceeds the threshold pressure, the snap-action disk jumps into a metastable, second defined position in which it is displaced in the distal direction by a certain, relatively small amount compared to the first position”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty by replacing the diaphragm 220 with a snap-action disk (snap-action disk being interpreted as a “snap dome”) as taught by Marggi. One having ordinary skill in the art would have seen this as a simple substitution of one known type of reversibly deforming means for another, which both can be used in order to determine pressure within a fluid path (see para 0009, 0044, 0048, 0053 of Marggi).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Marggi, and further in view of Eich et al. (US 2004/0178255 A1, cited previously and hereafter 'Eich').
As to claim 4, Flaherty in view of Marggi teaches the sensor according to claim 1 as described above, and further wherein the switch is in communication with a controller (microcontroller 50) of the device (see 0055), but is silent to wherein the switch comprises a mechanical switch.
Eich discloses use of sensors and teaches how “In some embodiments, the sensors can be formed as Hall sensors, light detectors, mechanical switches for detecting surface structures, electrical switches for determining an electrical resistance, a capacitance, an inductance or a resonance frequency, or other suitable detectors which are suitable for detecting the recognition elements used in each case” (para 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty in view of Eich such that the switch comprises a mechanical switch. One would have been motivated to do so, based off of Eich, which teaches how mechanical switches can be substituted for Hall effect sensors (Flaherty already teaching Hall effect sensors in para 0054) for solving the same purpose of sensing the relative position of two parts (see para 0010, 0025, 0031 of Eich).

As to claim 12, Flaherty in view of Marggi teaches the device according to claim 9 as described above. Flaherty further and further discloses a controller (microcontroller 50), wherein the switch is in communication with the controller (see para 0055). However Flaherty is silent to wherein the switch comprises a mechanical switch.
Eich discloses use of sensors and teaches how “In some embodiments, the sensors can be formed as Hall sensors, light detectors, mechanical switches for detecting surface structures, electrical switches for determining an electrical resistance, a capacitance, an inductance or a resonance frequency, or other suitable detectors which are suitable for detecting the recognition elements used in each case” (para 0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty (as already modified above) in view of Eich such that the switch comprises a mechanical switch. One would have been motivated to do so, based off of Eich, which teaches how mechanical switches can be substituted for Hall effect sensors (Flaherty already teaching Hall effect sensors in para 0054) for solving the same purpose of sensing the relative position of two parts (see para 0010, 0025, 0031 of Eich).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Marggi as applied to claim 5 above, and further in view of Cover et al. (US 6,652,488 B1, cited previously and hereafter ‘Cover’).

Cover discloses an electrical switch SWG in which comprises “a pair of switch elements 510G and 511G of electrically conductive springy sheet metal, such as copper or a suitable alloy” (see lines 52-56 col. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty (as already modified above) further such that the snap dome comprises a conductive metal such as copper or an alloy thereof in view of Cover. One would have been motivated to do so based off of Cover, which teaches that copper is a known material for use in electrical switches (see lines 52-56 col. 13). Additionally it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).

As to claim 14, Flaherty in view of Marggi teaches the device according to claim 13 as described above, but is silent to wherein the conductive metal comprises one of stainless steel, copper, beryllium, or a metal alloy.
Cover discloses an electrical switch SWG in which comprises “a pair of switch elements 510G and 511G of electrically conductive springy sheet metal, such as copper or a suitable alloy” (see lines 52-56 col. 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Flaherty (as already modified above) further such that the snap dome comprises a conductive metal such as copper or an alloy thereof in view of Cover. One would have been motivated to do so based off of Cover, which teaches that copper is a known material for use in electrical switches (see lines 52-56 col. 13). Additionally it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).

Allowable Subject Matter
Claims 3, 7, 11, 15, and 17 are allowed.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 3, the applicant has rewritten previous claim 3 in independent form. While the previous office action cited Voege et al. (US 2005/0011282 A1, cited previously and hereafter 'Voege'), as teaching several limitations of claim 3, Voege is silent to the limitation of the hole being sized so that surface tension of the medicament prevents medicament flow therethrough in combination with the rest of the limitations of claim 3. Voege only describes its sensor for use with gas flow and thus never appears to describe any relation to surface tension or prevention of flow of medicament (including oxygen) through the hole.
As to claim 7, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a low medicament sensor for a medicament delivery device having a reservoir, a pump, and a fluid path therebetween for medicament, the sensor comprising: a switch; and a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; wherein: the snap dome comprises conductive metal; the snap dome is disposed within the fluid path; the snap dome is sealed to the fluid path with a membrane; and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch.
As to claim 11, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; a base having a 
As to claim 15, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; and a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure; wherein: the snap dome comprises conductive metal; the snap dome is disposed within the fluid path; the snap dome is sealed to the fluid path with a membrane; and an outer portion of the snap dome is not covered by the membrane to provide electrical contact of the snap dome with the electrical switch.
As to claim 17, the claim has been rewritten in independent form. None of the prior art of record was found to teach an obvious combination of all of the limitations of a medicament delivery device, comprising: a reservoir for storing medicament; a pump; a fluid path for the medicament fluidly connecting the reservoir and the pump; a switch; a snap dome that is: initially in contact with the switch; in fluid communication with the fluid path; and configured to snap out of contact with the switch when a pressure within the snap dome decreases below a predetermined pressure;  a medicament delivery cannula; a medicament delivery fluid path disposed between the pump and the cannula; and an occlusion sensor, comprising: a second switch; and a second snap dome that is: initially out of contact with the second switch; in fluid communication with the medicament delivery fluid path; and Page 7 of 11Appl. No. 16/554,055 Reply to October 4, 2021 office action configured to snap into contact with the second switch when a pressure in the medicament delivery fluid path increases above a predetermined pressure.
Claim 18 depends from claim 17.

Response to Arguments
Applicant’s arguments with respect to each of the claims have been considered but are moot because the arguments do not apply to the rejections being used in the current office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783